ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_01_EN.txt.                     46 	




                                          JOINT SEPARATE OPINION
                                     OF JUDGES TOMKA AND CRAWFORD

                    [Original English Text]

                       Preliminary objections — United States’ objection that Bank Markazi is not a
                    “company” for the purposes of the Treaty of Amity — Disagreement with the
                    Court’s decision to join this objection to the merits — Predecessor to Article 79 of
                    the Rules of Court allowed Court great latitude to defer objections to the merits
                    phase — Delay caused by unnecessary deferral of objections — 1972 change to the
                    Rules of Court limited the option of deferring objections to the merits — The Court
                    has the necessary information about Bank Markazi to determine this preliminary
                    objection now — Not necessary to characterize particular transactions of Bank
                    Markazi in order to decide whether it is a “company” for the purposes of the
                    Treaty of Amity.

                       1. We regret that the Court has decided to join the third preliminary
                    objection to jurisdiction raised by the United States of America to the
                    merits. In our view, whether Bank Markazi is a “company” within the
                    meaning of Article III, paragraph 1, of the Treaty of Amity is an exclu-
                    sively preliminary question of treaty interpretation, on which the Court
                    should have ruled now.
                       2. We do not deal here with the substantive issue of whether Bank
                    Markazi is a “company” for the purpose of the Treaty of Amity. How-
                    ever, we wish to express our serious doubts as to the appropriateness of
                    the decision to defer the question. If Bank Markazi is not a “company”
                    as defined in the Treaty, its key provisions, notably Articles III and IV,
                    do not apply to it. The point has been fully argued and the Court has the
                    necessary information about Bank Markazi to decide the question at this
                    stage. To defer deciding the question is not an appropriate use of Arti-
                    cle 79, paragraph 9, as we will explain.


                      3. The predecessor to Article 79 allowed the Court greater latitude to
                    defer objections to the merits phase of a case. Pursuant to Article 62,
                    paragraph 5, of the 1946 Rules of Court, after hearing the parties’ argu-
                    ments on preliminary objections, the Court had two options : rule on the
                    objection or join it to the merits of the case 1. That Article repeated the
                    language of the identical provision in the 1936 Rules of the Permanent
                    Court of International Justice 2.


                       1 Article 62, paragraph 5, of the 1946 Rules of Court read: “After hearing the parties

                    the Court shall give its decision on the objection or shall join the objection to the merits.”
                       2 1936 Rules of the Permanent Court of International Justice, Art. 62, para. 5.



                    43




3 CIJ1158.indb 82                                                                                                    21/10/19 10:25

                    47 	                certain iranian assets (joint sep. op.)

                       4. Acting under Article 62, paragraph 5, of the 1946 Rules of Court, in
                    Barcelona Traction the Court joined the Respondent’s third preliminary
                    objection, concerning the Applicant’s standing, to the merits of the case
                    by a narrow margin of nine votes to seven (Barcelona Traction, Light and
                    Power Company, Limited (New Application: 1962) (Belgium v. Spain),
                    Preliminary Objections, Judgment, I.C.J. Reports 1964, pp. 46‑47). The
                    decision on the preliminary objections was handed down in 1964. Six
                    years later, in 1970, the Court determined that the Applicant lacked
                    standing to bring its case, effectively upholding the Respondent’s third
                    preliminary objection, and concluded that the Court could not “pro-
                    nounce upon any other aspect of the case” (Barcelona Traction, Light and
                    Power Company, Limited (New Application: 1962) (Belgium v. Spain),
                    Second Phase, Judgment, I.C.J. Reports 1970, p. 51, para. 102).
                       5. The Court was criticized for the delay in the determination of the
                    Barcelona Traction case in the context of a review of the role of the Court
                    by the Sixth Committee of the United Nations General Assembly, which
                    began in 1970. The views of governments expressed in the context of this
                    review are reflected both in the 1970 and 1971 reports of the Sixth Com-
                    mittee on the question and in two reports of the Secretary-­General, pub-
                    lished in 1971 and 1972, which record the replies to a questionnaire sent
                    to States. The 1970 report of the Sixth Committee records feedback from
                    State representatives that “it would be useful for the Court to decide
                    expeditiously on all questions relating to jurisdiction and other prelimi-
                    nary issues”, as well as criticism of the Court’s “practice of reserving deci-
                    sions on such questions pending consideration of the merits of the case”
                    (A/8238, para. 48). In the Sixth Committee’s report of 1971, representa-
                    tives put forward “a suggestion that the Court should be encouraged to
                    take a decision on preliminary objections as quickly as possible and to
                    refrain from joining them to the merits unless it was strictly essential”
                    (A/8568, para. 47).

                       6. To some extent the Court had pre-­empted such criticism by embark-
                    ing, in 1967, on a revision of its Rules 3. The Court took note of the views
                    expressed in the Sixth Committee during the revision process. That pro-
                    cess of revision produced significant changes to the Rules and in 1972
                    Article 62, paragraph 5, was extensively amended and renumbered as
                    Article 67, paragraph 7 4. The provision was renumbered twice more in
                    1978 and 2000 but was not further amended in substance 5. Today the
                    relevant provision, Article 79, paragraph 9, reads: “After hearing the par-

                       3 Report of the International Court of Justice, 1 August 1969-31 July 1970, A/8005,

                    para. 31.
                       4 International Court of Justice, Yearbook 1971-1972, p. 8. See also S. Rosenne, Proce-

                    dure in the International Court: A Commentary on the 1978 Rules of the International Court
                    of Justice, The Hague, Martinus Nijhoff, 1983, pp. 164‑167.
                       5 Article 67, paragraph 7, became Article 79, paragraph 7, in 1978, then Article 79,

                    paragraph 9, in 2000. International Court of Justice, Yearbook 1977-1978, p. 118, and
                    Yearbook 2000-2001, p. 3.

                    44




3 CIJ1158.indb 84                                                                                                21/10/19 10:25

                    48 	                certain iranian assets (joint sep. op.)

                    ties, the Court shall give its decision in the form of a judgment, by which
                    it shall either uphold the objection, reject it, or declare that the objection
                    does not possess, in the circumstances of the case, an exclusively prelimi-
                    nary character.”
                       7. According to the Court, a distinct advantage of the new rule is “that
                    it qualifies certain objections as preliminary, making it quite clear that
                    when they are exclusively of that character they will have to be decided
                    upon immediately” (Military and Paramilitary Activities in and against
                    Nicaragua (Nicaragua v. United States of America), Merits, Judgment,
                    I.C.J. Reports 1986, p. 31, para. 41). The new rule does not foreclose alto-
                    gether the option for the Court to postpone its ruling on a preliminary
                    objection to the merits stage, but limits this option “by laying down the
                    conditions more strictly” (Questions of Interpretation and Application of
                    the 1971 Montreal Convention arising from the Aerial Incident at Locker-
                    bie (Libyan Arab Jamahiriya v. United Kingdom), Preliminary Objections,
                    Judgment, I.C.J. Reports 1998, p. 28, para. 49 ; Questions of Interpretation
                    and Application of the 1971 Montreal Convention arising from the Aerial
                    Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of Amer-
                    ica), Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 133,
                    para. 48). The effect of the 1972 amendment was therefore intended to be
                    substantive : it was not a mere matter of drafting. Most importantly, as
                    one member of the Court wrote extracurially, “[t]he easy way out which
                    was represented by the neutral, and in some cases diplomatic answer of a
                    joinder but which really constituted a postponement of any decision is
                    now excluded” 6.

                       8. Since the changes to the Rules in 1972, the Court has found that a
                    preliminary objection does not possess an exclusively preliminary charac-
                    ter in only five cases. In Military and Paramilitary Activities and in Land
                    and Maritime Boundary between Cameroon and Nigeria, the Court found
                    that an objection that third States might be “affected” by the Court’s
                    decision did not possess an exclusively preliminary character because it
                    was possible to identify the effect on other States “only when the general
                    lines of the judgment to be given become clear” (Military and Paramili-
                    tary Activities in and against Nicaragua (Nicaragua v. United States of
                    America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,


                        6 Eduardo Jiménez de Aréchaga, “The Amendments to the Rules of Procedure of the

                    International Court of Justice”, American Journal of International Law, Vol. 67, No. 1,
                    January 1973, p. 16. Judge Jiménez de Aréchaga was a member of the Committee for the
                    Revision of the Rules of Court from February 1970 until February 1976, including at the
                    time of adoption in 1972 of amendments to the Rules of Court. International Court of
                    Justice, Yearbook 1977-1978, pp. 111‑112. See also Military and Paramilitary Activities in
                    and against Nicaragua (Nicaragua v. United States of America), Jurisdiction and Admissi-
                    bility, Judgment, I.C.J. Reports 1984, p. 425, para. 76: “the procedural technique formerly
                    available of joinder of preliminary objections to the merits has been done away with since
                    the 1972 revision of the Rules of Court”.

                    45




3 CIJ1158.indb 86                                                                                                 21/10/19 10:25

                    49 	                 certain iranian assets (joint sep. op.)

                    p. 425, paras. 75‑76 7; see also Land and Maritime Boundary between Cam-
                    eroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections, Judg-
                    ment, I.C.J. Reports 1998, pp. 324‑325, paras. 116-117). In the two
                    Lockerbie cases, the Court held that the objection according to which
                    Libya’s claims were rendered “without object” by two Security Council
                    resolutions dealing with the aerial incident had the character of a defence
                    on the merits, and was “inextricably interwoven” with the merits (Libyan
                    Arab Jamahiriya v. United Kingdom, Preliminary Objections, Judgment,
                    I.C.J. Reports 1998, pp. 28‑29, para. 50 ; Libyan Arab Jamahiriya v.
                    United States of America, Preliminary Objections, Judgment, I.C.J. Reports
                    1998, pp. 133‑134, para. 49). Finally, in Application of the Genocide
                    ­Convention, the Court determined that Serbia’s objection ratione temporis
                     did not possess an exclusively preliminary character because the Court
                     “need[ed] to have more elements before it” to make relevant findings and
                     “[i]t would . . . be impossible to determine the questions raised by the
                     objection without to some degree determining issues properly pertaining
                     to the merits” (Application of the Convention on the Prevention and
                     ­Punishment of the Crime of Genocide (Croatia v. Serbia), Preliminary
                      Objections, Judgment, I.C.J. Reports 2008, pp. 459‑460, paras. 127,
                      129‑130) 8.
                         9. The decision of the Court in the present case to join the third pre-
                      liminary objection of the United States to the merits marks a departure
                      from the Court’s previous adherence to the régime set out in Article 79,
                      paragraph 9. The Court has held that
                         “[i]n principle, a party raising preliminary objections is entitled to
                         have these objections answered at the preliminary stage of the pro-
                         ceedings unless the Court does not have before it all facts necessary
                         to decide the questions raised or if answering the preliminary objec-
                         tion would determine the dispute, or some elements thereof, on the
                         merits” (Territorial and Maritime Dispute (Nicaragua v. Colombia),
                         Preliminary Objections, Judgment, I.C.J. Reports 2007 (II), p. 852,
                         para. 51).


                       7 The Court determined that “obviously the question of what States may be ‘affected’

                    by the decision on the merits is not in itself a jurisdictional problem” (I.C.J. Reports 1984,
                    p. 425, para. 76). The examination by the Court of jurisdictional questions in that case was
                    opened by the Court proprio motu and not by the United States formally raising prelimi-
                    nary objections. However the Court dealt with the objection pursuant to Article 79, para-
                    graph 7, of the original version of the 1978 Rules of Court (ibid.).
                       8 This decision was adopted by 11 votes to 6. See I.C.J. Reports 2008, p. 466,

                    para. 146 (4). In their dissenting opinions, two judges briefly explained their reasons
                    for voting against this decision of the Court. Ibid., p. 547, para. 4, dissenting opinion
                    of Judge Skotnikov and ibid., pp. 633‑635, paras. 192‑194, dissenting opinion of Judge
                    ad hoc Kreća. In his separate opinion, another judge was particularly critical of the Court’s
                    joinder decision, ibid., pp. 515‑523, paras. 7‑17, separate opinion of Judge Tomka.



                    46




3 CIJ1158.indb 88                                                                                                    21/10/19 10:25

                    50 	                 certain iranian assets (joint sep. op.)

                    The presumption is therefore in favour of a decision at the preliminary
                    stage, rather than joinder to the merits. Article 79, paragraph 8, of the
                    Rules of Court, the substance of which was added in 1972 9, reinforces
                    this view, at least in relation to objections to the jurisdiction of the
                    Court 10. Article 79, paragraph 8, provides that “[i]n order to enable the
                    Court to determine its jurisdiction at the preliminary stage of the pro-
                    ceedings, the Court, whenever necessary, may request the parties to argue
                    all questions of law and fact, and to adduce all evidence, which bear on
                    the issue”. Members of the Court have previously highlighted the impor-
                    tance of limiting instances in which objections are joined to the merits to
                    circumstances contemplated by Article 79, paragraph 9 11.
                       10. Whether Bank Markazi is a company for the purpose of the Treaty
                    of Amity is a question of treaty interpretation on which different views
                    may be held. However, the Court is in possession, already at this stage of
                    the proceedings, of all the facts which might have a bearing on the ques-
                    tion. The Applicant has supplied the Court with evidence of the creation
                    of Bank Markazi and its functions 12. Both Parties have had the opportu-
                    nity to put forward their arguments in relation to whether Bank Markazi
                    is a “company” for the purpose of the Treaty of Amity, supported by
                    evidence such as records of negotiations during the elaboration of the
                    Treaty 13. In order to decide whether Bank Markazi is a company, it is not
                    necessary “to determine whether Bank Markazi was carrying out, at the
                    relevant time, activities of the nature of those which permit characteriza-
                    tion as a ‘company’ within the meaning of the Treaty of Amity”, as the
                    Court states in justifying its decision to join the third preliminary objec-
                    tion to the merits (Judgment, para. 97). The activities of Bank Markazi,
                    “at the relevant time”, are not the subject‑matter of the dispute before the
                    Court. This is rather the enforcement measures taken by the United States
                    against the property and assets of the Bank in order to satisfy judgments
                    of federal courts against Iran and its Government. Moreover, the defini-
                    tion of the term “companies”, in Article III, paragraph 1, of the Treaty of

                       9 Article 79, paragraph 8, was previously Article 67, paragraph 6, in 1972 and Article 79,

                    paragraph 6, in 1978.
                       10 S. Rosenne, op. cit., p. 163.
                       11 See, for example, Obligation to Negotiate Access to the Pacific Ocean (Bolivia v.

                    Chile), Preliminary Objection, Judgment, I.C.J. Reports 2015 (II), pp. 612‑614, declaration
                    of Judge Bennouna; Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974,
                    p. 304, separate opinion of Judge Petrén; Nuclear Tests (New Zealand v. France), ibid.,
                    pp. 488‑489, separate opinion of Judge Petrén.
                       12 Specifically, Iran has supplied the domestic legislation which created Bank Markazi

                    and regulates the bank’s functions (Memorial of Iran (MI), Ann. 73).
                       13 See, for example, Letter of the US Embassy in Tehran to the US Department of

                    State, 16 October 1954 (MI, Ann. 2) and Aide‑Memoire of the US Embassy in Tehran,
                    20 November 1954 (MI, Ann. 3), discussed in the Written Statement of Iran on the Prelim-
                    inary Objections of the United States, p. 43. The United States has also supplied two
                    volumes of Documents Unsealed in the Peterson proceedings which it argues are relevant
                    to the determination of the question, CR 2018/32, p. 12, para. 7 (Bethlehem).


                    47




3 CIJ1158.indb 90                                                                                                   21/10/19 10:25

                    51 	                    certain iranian assets (joint sep. op.)

                    Amity does not refer to “activities” as a criterion for determining whether
                    an entity is a company for the purposes of the Treaty.

                       11. If the Court had ruled on the objection at this stage of the proceed-
                    ings, it would not have been ruling on matters pertaining to the merits of
                    the case. The Applicant’s case, as relevant to this objection, is that Bank
                    Markazi has been denied its rights guaranteed by the Treaty of Amity
                    because of measures taken by the Respondent 14. The preliminary ques-
                    tion is whether Bank Markazi is entitled, as a “company”, to those Treaty
                    rights. That question is separate from the Court’s assessment, at the mer-
                    its stage, of whether the Respondent has violated those rights, if they
                    exist.
                       12. It follows from the above that the Court should have decided at
                    the preliminary stage of these proceedings whether Bank Markazi is a
                    “company” for the purpose of the Treaty of Amity. To decline to do so
                    involves a misapplication of Article 79, paragraph 9, of the Rules of
                    Court.

                                                                              (Signed) Peter Tomka.
                    (Signed) James Crawford.




                         14   Application of Iran, para. 1; CR 2018/30, p. 10, para. 3 (Mohebi).

                    48




3 CIJ1158.indb 92                                                                                     21/10/19 10:25

